Citation Nr: 0313802	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision of the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claim for an increased rating for a low back strain and a 
compensable rating for otitis media.  In March 1999, the 
Board remanded this appeal and the case is once again before 
the Board.

In addition to the issues cited on the cover page of this 
decision the veteran, in a June 1999 letter to the RO, raised 
the issue of service connection for a right eye disability.  
In addition, the veteran's representative, in its April 2003 
VA Form 646, appears to have attempted to file a notice of 
disagreement (NOD) with the February 2001 rating decision 
that denied the veteran's claim for a compensable rating for 
service connected hemorrhoids.  However, neither the claim of 
service connection for a right eye disability nor the issue 
of whether the veteran timely filed a NOD to the February 
2001 rating decision have been the subject of an RO decision.  
Therefore, because these issues are not intertwined with the 
issues on appeal, they are referred back to the RO for 
appropriate action.


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to increased ratings for his 
service connected low back strain and otitis media because 
they have become worse over time and warrant higher ratings.  
It is also requested that the veteran be afforded the benefit 
of the doubt. 

The Board notes that during the pendency of the appeal - and 
subsequent to the Board's March 1999 remand - the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA or Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board notes that it remanded this appeal in March 
1999 for further adjudication.  The RO's subsequent actions 
in obtaining and associating with the claims folder the 
veteran's outstanding private treatment records and providing 
the veteran with VA examinations, as well as the post-remand 
supplemental statements of the case, essentially complied 
with the dictates of the remand.  However, neither the 
veteran or his representative were provided any sort of 
notification of the VCAA and the effect it had on the 
veteran's claims, despite the claims folder having been in 
the RO's possession for almost two years year after the VCAA 
was enacted.  Moreover, in Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002) and thereby foreclosed the 
Board's ability to remedy an RO's failure to provide the 
appellant with adequate VCAA notice.  

Therefore, the Board finds that the appeal must be remanded.  
On remand, the RO should undertake all necessary actions to 
insure that the veteran is provided adequate notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§§ 3.159(b), 19.9 (2002); Also see Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the veteran and obtaining VA examinations to obtain 
medical opinion evidence necessary to adjudicate the 
veteran's claims for increased ratings.  See 38 U.S.C.A. 
§ 5107A (West 2002).  

As to the veteran's low back strain, the Board notes that a 
review of the record on appeal shows that, historically, it 
has been rated as 20 percent disabling under Diagnostic 
Codes 5295 (lumbosacral strain).  The Board observes that in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, when 
evaluating musculoskeletal disorders on the basis of 
limitation of motion, consideration must be given to the 
functional loss due pain, weakness, incoordination, etc.  
While a review of the record on appeal shows that the veteran 
was afforded a pre-remand VA examination in March 1998 and a 
post-remand VA examination in July 1999, neither examination 
took into account the DeLuca requirements.  Neither did the 
examiners distinguish between the adverse lumbosacral spine 
pathology caused by service connected low back strain and 
those caused by the veteran's post-service back injuries and 
strokes.  As such, on remand, the veteran needs to be 
afforded another orthopedic examination.  See 38 U.S.C.A. 
§ 5107A (West 2002).  

As to the veteran's service connected otitis media, the Board 
notes that the schedular criteria by which ear disabilities 
are rated changed during the pendency of the veteran's appeal 
to the Board.  See 64 Fed. Reg. No. 25209 (May 11, 1999) 
(effective June 10, 1999).  Therefore, adjudication of the 
claim must include consideration of both the old and new 
criteria.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  Moreover, the Board notes that 
a review of the record on appeal shows that the veteran has 
reported a worsening of his service connected otitis media 
since the time of last January 2000 VA examination.  
Accordingly, on remand, the veteran must be provided another 
ear examination that allows VA to rate the current severity 
of his service-connected otitis media under both the old and 
new rating criteria.  See 38 U.S.C.A. § 5107A (West 2002); 
Also see Caffrey v. Brown, 6 Vet. App. 377 (1994).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  

2.  As part of VA's duty to assist, the 
RO should undertake the following 
actions:
a.  Contact the veteran and request 
that he identify by name, address, 
and approximate (beginning and 
ending) dates of service, VA and 
non-VA, health care providers that 
treated him for the low back strain 
and otitis media and notify him that 
his aid in securing records, to 
include providing authorizations for 
all private records, is needed.
b.  Because a review of the record 
on appeal shows that the veteran had 
at least one work related post-
service back injury (i.e., the 
September 1975 tractor accident), 
the veteran should be asked if he 
had filed for Workmen's Compensation 
in connection with that or any other 
post-service back injury.  The 
veteran should also be asked to 
identify by name, address, and 
approximate (beginning and ending) 
dates of service of all health care 
providers that treated him in 
connection with these injuries.
c.  Obtain all medical records from 
each entity the veteran identifies.
d.  If any of the requested records 
are not available, or if the search 
for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims' file, and the veteran and 
his representative should be 
informed in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should schedule 
the veteran for an orthopedic 
examination.  Send the claims folder to 
the examiner for review.  Request that 
the examination include all indicated 
studies and tests deemed appropriate, and 
that all clinical findings be reported in 
detail.  
a.  Thereafter, the orthopedist is 
requested to comment on the objective 
manifestations of any lumbar spine 
disorder present.  In providing this 
information, the examiner should 
distinguish between adverse 
symptomatology caused by service 
connected low back strain and those 
caused by the veteran's post-service back 
injuries, including the September 1975 
tractor accident and the 1991 and 1996 
strokes, if possible.  If it is not 
possible to distinguish between the 
adverse symptomatology, the examiner must 
state so.  
b.  The examiner should review the claims 
folder and render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  
c.  In addition, the examiner should 
state whether, and to what extent, if 
any, the veteran experiences functional 
loss due to painful motion or weakness, 
and/or any of the other symptoms noted 
above with repeated use of the low back 
and during flare-up of the low back 
symptoms.  To the extent possible, the 
examiner should express such functional 
loss in terms of degrees of limited 
motion, or weakness in the low back.  
d.  Thereafter, based on the results of 
his/her examination of the veteran and a 
review of the claims folder, to 
specifically include a review of the July 
1999 examination report and the September 
1999 addendum to that report, the 
examiner should then address the 
following questions:
(i) Does the veteran's low back 
strain, when taking into account 
pain, fatigue, and flare-ups etc. . 
., causes "severe" limitation in 
the range of motion of the lumbar 
spine; and/or
(ii) Does the veteran's lumbosacral 
strain cause listing of the whole 
spine to opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion.

4.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should schedule 
the veteran for ears, nose, and throat 
(ENT) and audiological examinations.  
Send the claims folder to the examiners 
for review.  Request that the examination 
include all indicated studies and tests 
deemed appropriate, and that all clinical 
findings be reported in detail.  
a.  The examiners are requested to 
comment on the objective manifestations 
of any ear disorder present.  
b.  Based on the results of there 
examinations of the veteran and a review 
of the claims folder, to specifically 
include a review of the January 2000 
examination report, the examiners are 
asked to address the following questions:
(i)  Is suppuration present in 
either ear?
(ii)  Are aural polyps present in 
either ear?
(iii)  Is effusion present in either 
ear?
(iv)  What are the veteran's 
auditory threshold in the 
frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz in each ear?
(v)  What are the veteran's speech 
recognition scores in each ear?

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO should again readjudicate the 
claims, under both the new and old rating 
criteria where appropriate, and should 
consider all of the additional 
information and/or evidence that has been 
associated with the claims' file since 
the issuance of the February 2003 
supplemental statement of the case.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
respond.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken, to include all 
pertinent evidence received since the 
February 2003 supplemental statement of 
the case, and the applicable law and 
regulations governing the claims.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


